UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6163


ERIC SIMMONS,

                Plaintiff - Appellant,

          v.

HULL, Superintendent; BASSERACK, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-00035-AJT-TCB)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric   Simmons      appeals     the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the     record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Simmons v. Hull, No. 1:12-cv-00035-AJT-TCB (E.D. Va.

Jan. 20, 2012).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented       in   the

materials      before     the    court   and   argument     would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                          2